PER CURIAM.
We have considered the several points on appeal and, except for sentencing, find that no reversible error has been demonstrated.
The trial court departed from the sentencing guidelines and enhanced defendant’s sentence to ten (10) years incarceration. This was error.
The trial court orally stated several reasons for the departure, none of which, according to well-established case law, are legally sufficient. In light of this insufficiency, it would be pointless to remand for a written statement delineating the reasons for the departure as required by Florida Rule of Criminal Procedure 3.701(d)(ll) and Boynton v. State, 473 So.2d 703 (Fla. 4th DCA 1985), approved 478 So.2d 351 (Fla.1985).
We reverse the sentence and remand with directions that the trial court impose a sentence within the sentencing guidelines.
REVERSED and REMANDED.
ANSTEAD, DELL and WALDEN, JJ., concur.